Title: From John Adams to Thomas Jefferson, 1 January 1812
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Quincy January 1st. 1812.

As you are a Friend to American Manufactures under proper restrictions, especially Manufactures of the domestic kind, I take the Liberty of Sending you by the Post a Packett containing two Pieces of Homespun lately produced in this quarter by One who was honoured in his youth with Some of your Attention and much of your kindness.
All of my Family whom you formerly knew are well.  My Daughter Smith is here and has Successfully, gone through a perilous and painful operation which detains her here this Winter, from her Husband and her Family at Chenango: where one of the most gallant and skilful Officers of our Revolution is probably destined to Spend the rest of his days, not in the Field of Glory, but in the hard Labours of Husbandry.
I wish you Sir many happy New Years and that you may enter the next and many Succeeding Years with as animating Prospects for the Public as those at present before Us.  I am Sir with a long and Sincere Esteem your Friend and / Servant

John Adams